Title: From John Adams to William Stephens Smith, 2 December 1814
From: Adams, John
To: Smith, William Stephens



Dear Sir
Quincy December 2d 1814

I thank you for your favour of the 23d.— Gerry is gone to joine his Copatriots in lamentations over the degeneracy of his Country; at least in Sagadahock, Nantucket and Alexandria.
I am, left alone, to carry the last and worst tidings to the Skies.
What Shall I? What can I say of Mr Gerry’s Family? An amiable Wisdom and nine amiable Children. I can say no more—
John Adams—